DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not apparent whether t he melting of the first polymer is measured at the same conditions as the claimed temperature of the second polymer.
Th term “in particular” in claims 1 and 5 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The method claims 6-12 do not recite any positive steps of the process, thus making the claims indefinite as to their scope. 
The term “characterized” in claims 6, 7 and 9, is also an indefinite term since it is not clear whether the limitation following the term is necessarily limits the claims. 
In claim 6, it is not apparent whether “a second plastic” refers to the same second plastic already recited in claim 1 or it is a different second plastic. 
In claim 6, the clause “is separated there by squeezing the strand locally towards its center and then separating it” is confusing as it appears that the beads are being separated twice.

In claim 9, the clauses “the polymer melt”  and “sheathed melt” lacks expressed antecedent basis. 
In claim 12, it is not apparent whether “the first plastic coated with the second plastic” refers to preciously recited “first plastic sheathed by a film of the second plastic” or it is a different product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0102269 to Chiba et al., (hereinafter “Chiba”).
Chiba discloses a foam bead having a core formed by a first plastic and having a shell which at least partially surrounds the core  formed by a second plastic based on polypropylene (PP).  See the entire document. 
Among the first plastics suitable as the core material, Chiba discloses PP resins, but expressly states that the core may contains  resins other than PP resins, such as expressly disclosed polyethylene terephthalate  (PET).  See [0061]. 
As the melting point (Tm) of PET is about 260 C and the melting point (Tm) of PP homopolymer is, at most around 165 C,  the difference in TM between the first plastic of the core and the second plastic of the shell is about 100C (corresponding to the claimed).
The shell (or cover) layer of the foamed beads disclosed by Chiba contain carbon black, i.e., a color additive. 
The particles disclose by Chiba in illustrative examples have a length to diameter ratio of about 2.4:1, thus inherently having the shell covering at least 65 % of the core.
The shell layer thickness of about disclosed by Chiba is as high as 200 um, thus overlapping with the claimed thickness range. [0066].
The particles are welded together to produce and foamed article,  [0126], which articles may be used as insulative materials in auto industry (background) [0002-03].
Therefore, the invention as claimed is fully within the purview of the Chiba reference and choosing specific components from a list of expressly disclose components would have been obvious in the absence of unexpected results. 
Claim(s) 6, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0102269 to Chiba et al., (hereinafter “Chiba”) as evident by JP 11-43554 to ASAHI CHEMICAL IND., (hereinafter “Asahi”).
The disclosure of Chiba is discussed above.
Chiba further discloses a method for the foam beads (1) according to its invention, which process includes the steps of co-extruding the molten mixture of the first plastic and a blowing agent,  with the second molten plastic.  During the process disclosed by Chiba, the strand of  the first plastic is emerging from a nozzle, expand upon exit the extrusion nozzle,  and is  encased by a second plastic emerging from an annular nozzle.  The resulting product is a foamed strand of the first plastic encased in the shell of the second plastic.   
The resulting beads are visually inspected as evident from at least the photographs  of the resulting beads.
The process further include a step of feeding, after cooling,  the resulting core-shell strand to a rotary die cutter and cutting (separating) beads from the strand.  See illustrative example, [0088 et seq].
The Chiba reference does not address the step of  separating the beads “by squeezing the strand locally towards its center and then separating it.”  However, as evident from the disclosure of Asahi, rotary cutters, when cutting extruded strands, inherently “squeeze” or crush  and deform the strands. See, for example, [0017] of Asahi.
Moreover, this step merely represent change in shape which step would have been prima facie obvious as per existing case law. 
Therefore, the invention as claimed would have been obvious from the disclosure of Chiba as evident from Asahi as discussed above. 


Claim(s) s 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0102269 to Chiba et al., (hereinafter “Chiba”) in combination with JP 10-249853 to MITSUBISHI ENG PLAST KK., (hereinafter “Mitsubishi”)
The disclosure of Chiba is discussed above.
While expressly disclosing for method for production of the core shell foamed beads of its disclosure by co-extrusion of the core and the shell plastics, Chiba does not disclose a method in which extruded and expanded strand of the core (first) plastic is passed in a sheathing step through a treatment tank in which the second (core) plastic is provided in liquid form.
However, such process (in which an extruded solid strand is passed in a sheathing step through a treatment tank containing molten second plastic) is known in the art and is disclosed as an alternative method to co-extrusion method for obtaining core-shell plastic multilayered strands.  See, for example, Mitsubishi, Fig. 9, description of Fig ( disclosing such process,  as well as other figures disclosing co-extrusion processes. 
Since the molten shell polymer is PP, it is inherently at temperature above 140 C. Also, other processes to produce core-shell strands corresponding to the claimed processes are disclosed in figures of Mitsubishi
Therefore, the invention as claimed would have been obvious from the combined teachings of the cited reference and using alternative processes for production of the core shell beads in the invention of Chiba would have been obvious as known alternative processed fro production of similar products, with reasonable expectation of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ